  Case 17-24637       Doc 42    Filed 08/02/19 Entered 08/05/19 15:24:39              Desc Main
                                   Document Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                      )               BK No.:      17-24637
Rehana Khalid                               )
                                            )               Chapter: 13
                                            )
                                                            Honorable Janet S. Baer
                                            )
                                            )
                Debtor(s)                   )

         ORDER DISMISSING CASE FOR FAILURE TO MAKE PLAN PAYMENTS

        This matter coming before the Court on the trustee’s motion to dismiss, due notice having been
given, and the Court having heard the facts presented,

   IT IS HEREBY ORDERED that this case is dismissed on the trustee's motion for material default by
the Debtor with respect to a term of a confirmed plan pursuant to § 1307(c)(6).




                                                         Enter:


                                                                  Honorable Janet S. Baer
Dated: August 02, 2019                                            United States Bankruptcy Judge

 Prepared by:
 Glenn Stearns Chapter 13 Trustee

 801 Warrenville Road, Suite 650

 Lisle, IL 60532-4350

 (630-981-3888)
